MOORE, Judge.
This is an appeal from a final summary judgment entered against the plaintiffs in a negligence case.
Appellant-husband, one of the plaintiffs below, was a tenant of appellee and was injured while mowing appellee’s lawn at the latter’s request. It was alleged that appel-lee negligently constructed a concrete decorative wall, failing to warn appellant of its unstable condition. In the course of mowing appellant backed into the wall, causing it to collapse, and in the process of falling pulled the power mower over his foot.
We find that appellee, in moving for summary judgment, has failed to show conclusively the absence of any genuine issues of material fact. Whether appellee failed to maintain his premises in a reasonably safe condition or failed to warn appellant of a dangerous condition which he either knew or should have known existed are questions of fact to be determined by the jury. See Post v. Lunney, 261 So.2d 146 (Fla.1972).
Accordingly, the final summary judgment must be and is hereby
REVERSED.
DOWNEY, C. J., and DAUKSCH, J., concur.